MR. JUSTICE WEBER
specifically concurs as follows:
I concur in affirming the District Court’s order terminating the parental rights of William R. Sigler. At first reading, Section 41-3-609(l)(c)(i), MCA, appears to require a finding that an appropriate treatment plan had not been complied with by William R. Sigler before the court had the authority to order a termination of the parent-child legal relationship. I have concluded that the Parent-Child Legal Relationship Termination Act of 1981, Sections 41-3-601 to - 612, MCA, does not require that conclusion.
In this case the District Court made a careful study and review of the facts and the law. In addition to the portion of Section 41-3-609(1), MCA, which is quoted in the majority opinion, the District Court also specifically considered the remaining portion of that Section which , in pertinent part states:
“(2) In determining whether the conduct or condition of the parents is unlikely to change within a reasonable time, the court must enter a finding that continuation of the parent-child legal relationship will result in continued abuse or neglect or that the conduct or the condition of the parents renders the parents unfit, unable, or unwilling to give the child adequate parental care. In making such determinations, the court shall consider but is not limited to the following:
“(a) emotional illness, mental illness ... of the parent of such duration or nature as to render the parent unlikely to care for the ongoing physical, mental, and emotional needs of the child . . .”
“(b) a history of violent behavior by the parents;
“(e) present judicially-ordered long-term confinement of the parent;
“(f) the injury or death of a sibling due to proven parental abuse or neglect;

ii

“(3) In considering any of the factors in Subsection (2) in *389terminating the parent-child relationship, the court shall give primary consideration to the physical, mental, and emotional conditions and, needs of the child . .
The District Court concluded as follows:
“The findings of fact in this case clearly establish that the conduct and condition of respondent Sigler rendering him unfit is unlikely to change within a reasonable time. He has a history of violent behavior; he is under a long-term confinement (60 years); and he caused the death of the child’s brother by beatings and abuse.” “With regard to the the treatment plan itself on the part of respondent Sigler, the District Court stated:
“There is absolutely no sense in putting Russell Sigler into a training program when the chances for success are miniscule and the costs of failure are so high. Respondent’s actions have caused the foreclosure of his right to assert any interest in this child. A parent does not have the privilege of inflicting brutal treatment upon his or her child before the child may obtain the protection the State. Matter of T.Y.K., [183 Mont. 91] 598 P.2d 593, 595 (Mont. 1979) In re Miller, 242 P.2d [1016] 1060 (Wash. 1952).”
As appears from the quoted findings in the majority opinion, the District Court did enter sufficient findings showing that continuation of the parent-child relationship would likely result in continued abuse or neglect and that the condition of the respondent renders him unfit and unable to give the child adequate parental care. In reaching this conclusion, the court properly considered the requirements of Section 41-3-609(2) & (3), MCA.
In substance, Section 41-3-609(l)(c)(i), MCA, authorized the court to terminate the parent-child legal relationship when the parents have failed to comply with an appropriate plan which has been approved by the District Court. In this instance the District Court had specifically found that the condition of respondent Sigler was such that the District Court cannot and could not approve a treatment plan as appropriate for Sigler. Our question then becomes whether, *390where no treatment plan is appropriate under the facts of the case, the court still must order some type of a treatment plan in order to meet a technical requirement of the statute.
Here the District Court made findings of fact pursuant to the statutes and reached the conclusion that Sigler’s condition was such that the court could not approve any treatment plan appropriate for him. At that point, I believe the initial test under Subsection (i) of 41-3-609(l)(c), MCA, had been met. The District Court further concluded that the conduct or condition rendering Sigler unfit is unlikely to change within a reasonable time, thereby satisfying Subsection (ii) of 41-3-609(l)(c), MCA.
I conclude that the statutory tests have been met so that the District Court had the power to order the termination of the parent-child legal relationship without the technical step of first requiring a treatment plan for and compliance by Sigler. This gives particular meaning to the latter portion of the statute which states, “The court shall give primary consideration to the physical, mental, and emotional conditions and needs of the child.”
It is essential that we weigh very carefully all of the facts and the law before terminating a parent’s rights as was done in this case. The statutory requirements which meet these standards were carefully considered and followed by the District Court. I therefore join in affirming that Court.